Citation Nr: 0524291	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975 and September 1990 to August 1991.

This matter is before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 
2005.  The transcript of the Board hearing is of record.


FINDINGS OF FACT

1.  The veteran's service medical records were unavailable 
despite numerous efforts from the RO to obtain said 
records; otherwise, there is no evidence identified by the 
appellant necessary to decide the claims for entitlement 
to service connection for: hypertension and kidney 
disease; the RO has notified the appellant of the evidence 
needed to substantiate these claims and obtained all 
relevant evidence designated by the appellant.

2.  The first medical evidence of hypertension is dated 
approximately 5 years after service and there is no 
competent medical evidence causally linking it to active 
service.

3.  There is no competent post-service medical evidence of 
a diagnosis of kidney disease.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).

2.  Entitlement to service connection for a claimed kidney 
disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the April 2002 RO decision, the Statement of the Case, and 
Supplemental Statement of the Case issued in connection 
with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations 
and the reasons his claims were denied.  In addition, 
correspondence from the RO sent to the veteran, to include 
the June 2001 and February 2004 letters, specifically 
notified the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative 
burdens of the veteran and VA in producing or obtaining 
that evidence or information.  That is, the veteran was 
notified and aware of the evidence needed to substantiate 
his claims for service connection and the avenues through 
which he might obtain such evidence, and of the allocation 
of responsibilities between himself and VA in obtaining 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
June 2001 and February 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary 
to substantiate the claims; (2) informing the appellant 
about the information and evidence the VA will seek to 
provide; (3) informing the appellant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claims.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although the veteran 
was not explicitly requested to provide any evidence in 
his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not 
in the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in 
his possession.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  The veteran was 
informed of the implementation of the VCAA prior to the 
issuance of the April 2002 RO decision that is the subject 
of this appeal.  Additionally, the Board finds that prior 
to the April 2002 RO decision and subsequently, the 
veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that 
would substantiate his claims.  Thus, the Board finds that 
the veteran received VCAA notice at the required time in 
this case.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 
U.S.C.A. § 5103A.  The RO has made repeated attempts to 
obtain the veteran's service medical records.  Each 
inquiry proved to be unsuccessful.  Where, as here, the 
service medical records are presumed lost, through no 
fault of the veteran, the Board's obligation to explain 
its findings and conclusions, and to consider carefully 
the benefit of the doubt rule, is heightened.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
heightened duty includes the obligation to search for 
alternate medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  The Board finds that all efforts to obtain the 
service medical records have been made and have been 
fruitless, the documentation of responses to the searches 
has met the heightened standard for searches for evidence 
known to have been in the government's possession.  The RO 
contacted the veteran by June 2001 and February 2004 
letters and asked him to identify all medical providers 
who treated him for the claimed disabilities, as well as 
service identifying information.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation 
the assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the veteran has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002)); 38 C.F.R. § 3.159(c)(4) (2004).  

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records are not 
available.  The absence of such records is of course 
through no fault of the veteran.  However, there is no 
post-service medical evidence of hypertension until 
approximately 5 years after his separation from service, 
nor is there any competent evidence that suggests a link 
between hypertension and any remote incident of active 
duty.  As far as the veteran's claim for service 
connection for renal disease, there is no post-service 
medical evidence at all or of the claimed disability since 
the veteran's discharge from service.  (The Board 
elaborates upon the absence of pertinent evidence in the 
analysis below.)  Under these circumstances, there is no 
duty to seek a medical opinion with respect to either 
claim on appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran seeks service connection for hypertension and 
a kidney condition, which he claims began during service.

The veteran filed an application for VA benefits in May 
2001.  Therein he stated that he first experience 
hypertension and blood in his urine in June 1973.  The 
veteran indicated that he was treated at the Naval 
Recruitment Hospital in Orlando, Florida, for a period of 
approximately two months.  

In a statement from the veteran dated in July 2001, he 
stated that he had received treatment at the Naval 
Training Center only for blood in the stool and urine.  He 
further indicated that he had received treatment for 
headaches, and blood in the stool and urine at the New 
Orleans VA Medical Center from 1976 to the present.  

The veteran's first period of active duty was from April 
1973 to April 1975.  There are no service medical records 
relating to this period of service.  The National 
Personnel Records Center (NPRC) has indicated that these 
records were apparently destroyed in the fire that 
occurred there in 1973.

The New Orleans VA Medical Center treatment records showed 
the veteran's application for medical benefits for dental 
outpatient treatment completed in January 1976.  A July 
1980 medical report showed that he was seen for 
nosebleeds.  At the time his blood pressure was listed as 
140/90.  A December 1980 medical report indicated that the 
veteran was treated and diagnosed with headaches secondary 
to insomnia, and nose bleeding secondary to hypertension.   
His blood pressure was noted as being 120/80.  

The veteran's second period of active duty was from 
September 1990 to August 1991.  There are no service 
medical records relating to this period of service.  As 
noted above, the NPRC has indicated that these records 
were apparently destroyed in the 1973 fire.

Post-service private medical reports dated in December 
2002, showed that the veteran's blood pressure was 140/102 
and that he was taking blood pressure medications on a 
daily basis.  On August 2001 his blood pressure was 
150/100, on January 2003 it was 110/90.  These reports do 
not show treatment for a kidney-related problem.  

At a personal hearing held in May 2005, the veteran 
testified that the first time he received treatment for 
hypertension and/or kidney disease was in 1973.  He stated 
that during service, as a regular practice, he was given 
salt tablets daily.  The veteran related that during that 
time he developed blood in his urine.  Thereafter he was 
hospitalized for two days and underwent medical urinary 
testing at the military hospital.  He was prescribed 
medication for this condition.  The veteran stated that 
following this incident, he was treated at the VA hospital 
after service discharge.  He was not diagnosed with kidney 
disease at the time.  At the hearing, the veteran denied 
experiencing any significant current renal problems.  

Additionally, the veteran testified that his blood 
pressure first became elevated in 1976.  He denied any 
treatment for this condition during the time he served 
between September 1990 and August 1991.  The veteran 
indicated that he first started taking high blood pressure 
medication approximately 6 or 7 years prior to the date of 
the hearing.  

A June 2005 witness statement from the veteran's mother 
reported that in 1973 he wrote a letter to her informing 
her that he had been hospitalized for an injury he 
suffered in service.  The hospitalization lasted a few 
days.  He also informed her that his blood pressure was 
being monitored.

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, to include renal disease and hypertension,  
which are manifested to a degree of 10 percent disabling 
within one year following the veteran's release from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Under applicable criteria, VA shall consider all 
information and lay and medical evidence of record with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a 
claimant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail).

Service Connection for Hypertension

The veteran's service medical records were apparently 
destroyed in the NPRC fire in 1973.  In cases such as 
these VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim was 
undertaken with this duty in mind.  There are no medical 
records in the years immediately following service 
indicating that the veteran had hypertension.  The 
earliest competent evidence of hypertension is dated in 
1980, approximately 5 years after the veteran's first 
period of service.  Thus, service connection cannot be 
presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.  Subsequently 
dated  medical records show that the veteran continued to 
receive treatment for high blood pressure, but they do not 
include a competent opinion suggesting a nexus between a 
diagnosis of hypertension and either period of service.  

As the medical evidence show the onset of hypertension 
approximately 5 years after the veteran's first period of 
active duty (April 1973 to April 1975), it is clear that 
it pre-existed his second period of service (September 
1990 to August 1991).  With such contemporaneously record 
medical records and no report of a pre-enlistment 
examination of record, there is no presumption of 
soundness upon the veteran's entry into his second period 
of service.  38 U.S.C.A. § 1131.; see also VAOPGCPREC 3-
2003, Cotant v. Principi, 17 Vet. App. 116 (2003)..  Since 
there is no medical evidence of evaluation or treatment 
for hypertension during this second period of service, 
there is no increase in the disability to give rise to a 
presumption of aggravation.  38 U.S.C.A. § 1153; see also 
VAOPGCPREC 3-2003, Cotant, supra.

While the Board is sympathetic to the veteran's beliefs 
that his hypertension is related to service, he is not 
competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  The statement from the veteran's 
mother to the effect that her son wrote her a letter 
during his first period of service about being 
hospitalized for an injury and that "they were watching 
his blood pressure" is not competent evidence of a 
diagnosis of hypertension or even of an elevated blood 
pressure.  Id.  

As the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Service Connection for a Kidney Problem

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of the incurrence or aggravation 
of a disease or injury in active service; and (3) medical 
evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson 
v. West, supra.

With respect to Hickson element (1), it is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability. See, 
e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  Although the service medical records are not 
available for review, there are no medical records in the 
years immediately following service or any time 
thereafter, indicating that the veteran has a kidney 
disorder.  The medical evidence submitted by the veteran 
in support of his claim is negative for any findings 
relating to renal disease. 

The only reference to renal disease is contained in the 
statements prepared by the veteran, along with his 
testimony.  As noted above, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu, supra. 

In summary, there is no medical evidence of a diagnosis of 
kidney disease during or at any time after service.  
Service connection cannot be granted unless there is a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, service connection for a 
claimed kidney condition is not warranted.  

As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.


ORDER


Entitlement to service connection for hypertension is 
denied.

Entitlement to service connection for a kidney condition 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


